DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 4,331,385) in view of Yeo et al. (US 8,432,598).
Regarding claims 1 and 11, Kondo discloses, an electrochromic device (Figs. 2A) comprising: 
a first substrate (12) having an inner surface and an outer surface; 
a first electrode (5) provided at the inner surface of the first substrate; 
a second substrate (1) having an inner surface and an outer surface, wherein the inner surface of the second substrate faces the inner surface of the first substrate; 
a second electrode (2) provided at the inner surface of the second substrate; and 

wherein the first electrode comprises: 
a first metal mesh (6) formed from first metal tracings; and 
a first transparent conductive coating (5) electrically coupled to the first metal mesh.
Kondo does not explicitly disclose the first metal mesh formed from first metal tracings and having first open areas between the first metal tracings; and the first transparent conductive coating electrically coupled to the first metal mesh and extending at least between the first metal tracings so as to extend across the first open areas.
Yeo teaches, from the same field of endeavor that in an electrochromic device (see annotated Fig. 2C below and Figs. 2A-B and 3A-C) that it would have been desirable to make the first metal mesh (14) formed from first metal tracings and having first open areas between the first metal tracings (see annotated Fig. 2C below and Figs. 2A-B and 3A-C); and the first transparent conductive coating (20) electrically coupled to the first metal mesh and extending at least between the first metal tracings so as to extend across the first open areas (see annotated Fig. 2C below and Figs. 2A-B and 3A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first metal mesh formed from first metal tracings and having first open areas between the first metal tracings; and the first transparent conductive coating electrically coupled to the first metal mesh and extending at least between the metal tracings so as to extend across the open areas as taught by the electrochromic device of Yeo in the electrochromic device of Kondo since Yeo teaches it is known to include 

    PNG
    media_image1.png
    571
    745
    media_image1.png
    Greyscale

Regarding claim 2, Kondo in view of Yeo discloses and teaches as set forth above, and Kondo further discloses, the first electrode further comprises: a second transparent conductive coating positioned on an opposite side of the first metal mesh from the first transparent conductive coating (see 4). 
In addition, the Examiner points out that Yeo further teaches, from the same field of endeavor that in an electrochromic device (see annotated Fig. 2C below and Figs. 2A-B and 3A-C) that it would have been desirable to make the first electrode further comprises: a second transparent conductive coating (see 34 of Fig. 11) positioned on an opposite side of the first metal mesh from the first transparent conductive coating (see Fig. 11) for the purpose of providing an electrochromic device with improved current flow and switching speed.
claims 3 and 15, Kondo in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field endeavor that in an electrochromic device that it would have been desirable to make the first metal tracings are a stack of metallic materials (see Figs. 5-11 and associated text).
Regarding claim 4, Kondo in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field endeavor that in an electrochromic device that it would have been desirable to make a percent open area of the first metal mesh is greater than about 60% (see Figs. 2A-C, 3A-C and 5-11).
Regarding claim 5 and 14, Kondo in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field endeavor that in an electrochromic device that it would have been desirable to make at least one of the first transparent conductive coating and the second transparent conductive coating functions as an anti-reflective coating (Col. 14, lines 29-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of the first transparent conductive coating and the second transparent conductive coating functions as an anti-reflective coating as taught by the electrochromic device of Yeo in the electrochromic device of Kondo since Yeo teaches it is known to include these features in an electrochromic device for the purpose of providing an electrochromic device with improved current flow and switching speed.
Regarding claim 6, Kondo in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field endeavor that in an electrochromic device that it would have been desirable to make the second electrode comprises: a second metal mesh (16) formed from second metal tracings and having second open areas between the second metal tracings (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the second electrode comprises: a second metal mesh formed from second metal tracings and having second open areas between the second metal tracings; and a third transparent conductive coating electrically coupled to the second metal mesh and extending at least between the second metal tracings so as to extend across the second open areas as taught by the electrochromic device of Yeo in the electrochromic device of Kondo since Yeo teaches it is known to include these features in an electrochromic device for the purpose of providing an electrochromic device with improved current flow and switching speed.
Regarding claim 7, Kondo in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field endeavor that in an electrochromic device that it would have been desirable to make the second electrode further comprises: a fourth transparent conductive coating (22 and 22’) positioned on an opposite side of the second metal mesh from the third transparent conductive coating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second electrode further comprises: a fourth transparent conductive coating positioned on an opposite side of the second metal mesh from the third transparent conductive coating as taught by the electrochromic device of Yeo in the electrochromic device of Kondo since Yeo teaches it is known to include these features in an electrochromic device for the purpose of providing an electrochromic device with improved current flow and switching speed.
claim 8 and 16, Kondo in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field endeavor that in an electrochromic device that it would have been desirable to make a combined optical thickness of the first transparent conductive coating and the second transparent conductive coating is one half the product of a physical combined thickness of the first and second transparent conductive coatings multiplied by a corresponding refractive index for the operating wavelength inside each transparent conductive coating (see Figs. 2A-C and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a combined optical thickness of the first transparent conductive coating and the second transparent conductive coating is one half the product of a physical combined thickness of the first and second transparent conductive coatings multiplied by a corresponding refractive index for the operating wavelength inside each transparent conductive coating as taught by the electrochromic device of Yeo in the electrochromic device of Kondo since Yeo teaches it is known to include these features in an electrochromic device for the purpose of providing an electrochromic device with improved current flow and switching speed.
Regarding claim 9 and 12, Kondo in view of Yeo discloses and teaches as set forth above, and Kondo further discloses, the first and second transparent conductive coatings are the same (Col. 1, lines 37-39). 
Regarding claim 10, Kondo in view of Yeo discloses and teaches as set forth above, and Kondo further discloses, the first and second transparent conductive coatings are different (Col. 1, lines 42-48).
claim 13, Kondo in view of Yeo discloses and teaches as set forth above, and Kondo further discloses, the first transparent conductive coating is made of indium tin oxide (Col. 1, lines 37-39).
Regarding claim 17, Kondo in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field endeavor that in an electrochromic device that it would have been desirable to make at least part of the first transparent conductive coating is in the open areas (see annotated Fig. 2C below and Figs. 2A-B and 3A-C).
Regarding claim 20, Kondo discloses, an electrochromic device (Figs. 2A) comprising: 
a first electrode (5) provided at the inner surface of the first substrate (12); 
a second substrate (1) having an inner surface and an outer surface, wherein the inner surface of the second substrate faces the inner surface of the first substrate; 
a second electrode (2) provided at the inner surface of the second substrate; and 
an electrochromic medium (3) provided between the inner surfaces of the first and second substrates, 
wherein the first electrode comprises: 
a first metal mesh (6) formed from first metal tracings; and 
a first transparent conductive coating (5).
Kondo does not disclose the metal mesh having open areas between the metal tracings, and the transparent conductive layer fully wrapping the metal tracings.
Yeo teaches, from the same field of endeavor that in an electrochromic device it would have been desirable to make the metal mesh having open areas between the metal tracings (see annotated Fig. 2C below and Figs. 2A-B and 3A-C) and the transparent conductive layer fully wrapping the metal tracings (see Figs. 2A-B and 3A-C).
.
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Yeo does not disclose the first transparent conductive coating does not extend at least between the metal tracings so as to extend across the open areas.
The Examiner points out that Yeo discloses the first transparent conductive coating (20) electrically coupled to the first metal mesh and extending at least between the first metal tracings so as to extend across the first open areas (see annotated Fig. 2C below and Figs. 2A-B and 3A-C).

    PNG
    media_image1.png
    571
    745
    media_image1.png
    Greyscale

In response to applicant’s arguments that Kondo in view of Yeo does not disclose the first electrode further comprises: a second transparent conductive coating positioned on an opposite side of the first metal mesh from the first transparent conductive coating.  The Examiner points out that Kondo discloses, the first electrode further comprises: a second transparent conductive coating positioned on an opposite side of the first metal mesh from the first transparent conductive coating (see 4). 
In addition, the Examiner points out that Yeo further teaches, from the same field of endeavor that in an electrochromic device (see annotated Fig. 2C below and Figs. 2A-B and 3A-C) that it would have been desirable to make the first electrode further comprises: a second transparent conductive coating (see 34 of Fig. 11) positioned on an opposite side of the first metal mesh from the first transparent conductive coating (see Fig. 11) for the purpose of providing an electrochromic device with improved current flow and switching speed.
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  Regarding claim 18, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first metal mesh forms a plurality of rings having at least one of a diameter and a spacing that varies by about 25 % so as to provide an electrochromic element with improved efficiency, tunability and/or sensitivity.
Regarding claim 19, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second transparent conductive coatings fully wrap the first metal tracings so as to provide an electrochromic element with improved efficiency, tunability and/or sensitivity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            12/30/2021